Citation Nr: 0923199	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-02 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to an increased rating for traumatic 
arthritis, cervical and lumbar spine, currently evaluated as 
20 percent disabling.

2.  Entitlement to service connection for a bilateral arm 
condition to include as secondary to service-connected 
traumatic arthritis, cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appellant testified at a hearing before the undersigned 
Board member in March 2009.  A transcript of the hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In a March 2009 letter, the Veteran's representative raised a 
claim for service connection for a left leg disorder to 
include as secondary to the Veteran's cervical and lumbar 
spine disability, and entitlement to temporary total benefits 
under 38 C.F.R. § 4.30 for convalescence due to surgery 
conducted in January 2009 for the Veteran's service-connected 
spine disability.  These matters are referred to the RO for 
appropriate action.


REMAND

The Veteran contends that he has tingling, cramping and 
numbness in the arms that is due to his service-connected 
spine disability.  He reported the symptoms increase in 
severity when he turns or raises his head too quickly.  He 
reported more severe symptoms in the right arm accompanied 
with pain.  See March 2009 hearing transcript.  

The Board notes that the Veteran was granted service 
connection for traumatic arthritis of the cervical and lumbar 
spine in September 1975.  

In February 2006, the Veteran was afforded a VA spine 
examination.  On examination, the Veteran complained of 
paresthesias in the bilateral arms with no other limitations.  
After a complete examination of the spine and upper 
extremities, the examiner diagnosed mild to moderate 
bilateral compressive neuropathies at the cubital and carpal 
tunnel of the upper extremities.  The examiner opined, in 
essence, that due to the gradual development of these 
symptoms, the Veteran's bilateral compressive neuropathies 
were not related to service, but were related to the gradual 
development of the compressive entities.  

The Board notes however, that the examiner did not address 
the question of whether service connection for a bilateral 
arm disability is in order on a secondary basis pursuant to 
the provisions of 38 C.F.R. § 3.310 (2008).  In this regard, 
the Veteran has submitted additional private treatment 
records dated in 2009 which document the Veteran's ongoing 
complaints of paresthesias, pain and tingling in the upper 
extremities.  These records suggest but do not specifically 
relate such symptoms to the Veteran's service-connected spine 
disability.  In this regard, the medical evidence of record 
is therefore insufficient for the Board to render a decision 
on the issue of service connection for a bilateral arm 
disability.  These considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 
Vet. App. 79, 81( 2006).  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  A VA 
examination should be afforded the Veteran in this regard.

As to the Veteran's service-connected spine disability, the 
Veteran contends that his service-connect spine disability is 
more severe than the 20 percent rating currently assigned.  
Specifically, the Veteran reported continuous back spasms, 
numbness, tingling, weakness and incapacitating episodes 
which require him to be bedridden for one to two weeks at a 
time.  See March 2009 hearing transcript.  He further 
reported functional limitation due to his back condition, 
such as being unable to get in and out of the bathtub.  Id.

In February 2006, the Veteran was afforded a VA spine 
examination.  However, the Board notes that since the time of 
the 2006 VA examination, the Veteran underwent a January 2009 
microdiscectomy of the spine.  Therefore, a new VA spine 
examination is necessary in order to determine the Veteran's 
complete, current disability picture in accordance with VA's 
duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule VA 
orthopedic and neurological examinations 
of the spine and the upper extremities.  
The examiner should be provided a copy of 
this remand together with the Veteran's 
entire claims folder, and the examiner is 
asked to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted.

(a).  With respect to the service-
connected traumatic arthritis, cervical 
and lumbar spine, the examiner should as 
to each segment of the spine address the 
following:    

-Provide the range of motion of the 
cervical and lumbar spine (extension, 
forward flexion, left and right lateral 
flexion and left and right rotation), 
expressed in degrees.

-Determine whether each segment of spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
back disorder and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination. Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time. 
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

-Identify any associated neurological 
abnormalities associated with the 
service-connected cervical and/or lumbar 
spine including of the upper and lower 
extremities.  The severity of each 
neurological sign and symptom should be 
reported.

-State whether the Veteran has 
intervertebral disc syndrome (IVDS) 
related to his service-connected 
traumatic arthritis of the cervical and 
lumbar spine. If so, state whether IVDS 
results in incapacitating episodes, and 
if so, the duration of the episodes over 
the past 12 months should be reported.

-The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

- List all neurological impairment caused 
by the service-connected cervical and 
lumbar spine disability.  Provide an 
opinion as to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the associated 
nerve.  Moreover, state whether any other 
nerve is affected and if so state the 
severity of the impairment of the nerve 
affected.

(b) As to the issue of service connection 
for a bilateral arm disability, the 
examiner must specifically address the 
following:

- Is it at least as likely as not that 
the Veteran's bilateral compressive 
neuropathies at the cubital and carpal 
tunnel are causally due to or the result 
of, or aggravated by the Veteran's 
service-connected traumatic arthritis of 
the cervical and lumbar spine disability.  

- Is it at least as likely as not that 
the Veteran has other diagnosed 
disability of the upper extremities that 
are causally due to or the result of, or 
aggravated by the Veteran's service-
connected traumatic arthritis of the 
cervical and lumbar spine disability.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare- ups of 
symptomatology.

If the examiner is unable to comment on any 
of the above questions, he or she should so 
indicate and explain why.  The findings 
should be typed or otherwise recorded in a 
legible manner for review purposes.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a copy 
of all notifications should be associated 
with the claims folder.  The Veteran is 
hereby advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the RO 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2008).

4.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claims based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand, and all governing 
legal authority.  In readjudicating the 
Veteran's claim for an increased evaluation 
for traumatic arthritis of the cervical and 
lumbar spine, the AMC/RO should consider 
whether separate ratings are in order for 
the cervical spine and the lumbar spine, 
and whether separate ratings are in order 
for the associated orthopedic and 
neurological manifestations of each 
segment.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

